DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant claims a structural automotive sub frame component as recited in claims 1 and 10.
	The closest prior art, Re, FR2644126, teaches an auxiliary chassis of a motor vehicle formed of a three dimensional structure including a plurality of side members (6, 8) with each side member having a plurality of vertical surfaces intersecting with a plurality of cross members (2, 4) wherein each of the plurality of cross members has a plurality of horizontal surfaces and a plurality of structural ribs (9) formed on and extending away from at least one of the plurality of horizontal surfaces of the plurality of cross members.  Re also teaches that the three dimensional structure is formed from a resin/fiber mixture wherein the fibers can include carbon fibers.
	 Re fails to teach or suggest that the carbon fibers have a length of about 0.5 inches or less in order to reduce the knit lines in the structure.

	In summary, claims 1-2, 4, 6-11 and 13-16 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530.  The examiner can normally be reached on 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786